Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152784 & (30)                                                                                         Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  _________________________________________                                                            Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  In re Complaint of ROBERT TAYLOR for                                                                                 Justices
  Judicial Investigation.
  _________________________________________
  ROBERT TAYLOR,
           Petitioner-Appellant.
                                                                     SC: 152784
                                                                     COA: 327893
                                                                     Charlevoix CC: 15-012525-PZ

  _________________________________________/


         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 27, 2015 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2016
         p0226
                                                                                Clerk